ORDER

PER CURIAM.
Appellant, Craig T. Hundelt, appeals the judgment of the Circuit Court of the County of St. Louis dissolving his marriage to respondent, Norma Hundelt, wherein the trial court ordered him to pay her $122 a month as periodic maintenance. We affirm.
We have reviewed the briefs of the parties and the legal file and find the decision of the trial court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. As no jurisprudential purpose would be served by a formal opinion, we affirm the judgment of the trial court pursuant to Rule 84.16(b).